The obligation of a school district to make an annual levy by which the funds may be provided to retire street improvement assessment installments is one imposed by law. This is the only method by which money may be collected with which to pay the school district's proportionate part of the assessment. The duty to make an annual levy is a continuing one. Mandamus against the derelict officers is the only remedy available to the bondholder. I concur in the interpretation placed on 11 O. S. 1941 § 100, but dissent to the holding that a judgment may be rendered against the board of education.
I am authorized to state that Mr. Justice RILEY concurs in the views herein expressed.